DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 12/07/2021 have been received and its contents have been carefully considered.  
Claims 21-28 and 30-40 are pending in this application.  Claims 21-22, 24, 30-31, 33 and 39, as currently amended, are presented for examination.  Claims 23, 25-28, 32, 34-37 and 40, as previously submitted, are now presented again for examination.  Claims 29 and 41 have been cancelled.
Double Patenting
The prior obvious type double patenting rejections in light of US Patents 8,289,699; 8,624,844; 9,563,229; 9,927,835; 10,289,154 and 10,782,733 still stand but are being held in abeyance as requested by applicant until allowable subject matter is identified in this application.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimura (JP 1994-242853) (English translation provided on 06/08/2021), Takagi (JP 1996-179851) (English translation provided on 06/08/2021) and further in view of Hisano et al. (US Publication 2006/0034042).

Shimura does not explicitly disclose using a sensor to rotate a visual display on the display screen by 180 degrees.  However, providing such is not new.  For example, Takagi discloses an orientation sensor 6 configured to: detect an orientation transition from a first orientation mode (e.g. some rotation angle between 0 to 180 degrees) to a second orientation mode (e.g. some rotation angle beyond 180 degrees) of the portable computer at least in part by determining a relative orientation of the display screen with respect to the axis; and output, to the at least one processor 7 responsive to detecting the orientation transition, a detection result to trigger a display transition from the first display mode to the second display mode, wherein the display transition comprises rotating a visual display on the display screen by 180 degrees (See Takagi, Figures 1 and 2).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided rotation of a visual display image based upon sensor detection, like that disclosed in 
Shimura as modified by Takagi does not explicitly disclose an accelerometer type of sensor (Takagi disclosing a rotation sensor in the hinge).  However, providing such was not new at the time of the claimed invention. For example, Hisano discloses the use of an accelerometer (i.e. gravity sensor) to detect orientation between various modes of a portable computer.  Hisano, paragraphs 0099-0100.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided an accelerometer (i.e. gravity sensor), like that disclosed in Hisano, with the apparatus as otherwise disclosed in Shimura as modified by Takagi so as to identify rotations of the entire computer where the hinge positions remain constant.  Hisano, paragraphs 0099-0100.  This would improve the ergonomics of the apparatus.  Shimura does suggest that the display content be inverted based on particular orientations (by use of a switch, paragraph 0012) and is suggestive that a sensor could be used to accomplish this.  Shimura, paragraph 0019 (noting that the “switching means may also be devised so that it operates automatically”).  Furthermore, the combination is suggested and motivated by Hisano in that Hisano discloses where a computer may have both a hinge sensor (as disclosed in Takagi) as well as an accelerometer so as to provide for two levels of sensing.  Hisano, paragraph 0099. Still further, 
In re Claim 22, Shimura discloses the limitations as noted above, but does not explicitly disclose a single axis hinge.  However, Takagi discloses a single display component 5 that is rotatably coupled to a keyboard 1, 2 by a single axis hinge.  See Takagi, Figure 1.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided a single axis hinge, like that disclosed in Takagi, with the apparatus as otherwise disclosed in Shimura.  There are particular advantages and disadvantages using a single axis hinge versus a dual axis hinge and ultimately it is merely a matter of design choice.  A single axis hinge would provide a smaller overall footprint and likely reduce the weight of the apparatus.  
In re Claim 23, Takagi also discloses wherein the single-axis hinge 3 is coincident with the axis.  See Takagi, Figure 1.
In re Claim 24, Shimura discloses a base 101 including the keyboard 104 and rotatably coupled to the single display component 102 about a hinge 103.  As noted above, Shimura as modified by Takagi discloses a single axis hinge.  
In re Claim 25, Shimura discloses, responsive to a user input received (or capable thereof) while the portable computer is in the first orientation mode (laptop mode as shown in Figure 1), the at least one processor (i.e. “computer circuit” paragraph 0012) is configured to display a home screen (i.e. image 120 as shown in Figure 1) on the display 105. 

In re Claim 27, Shimura discloses wherein the first orientation mode and the first display mode correspond to an easel mode (Figure 5), and the second orientation mode and the second display mode correspond to a frame mode (Figure 4).  
In re Claim 28, Shimura discloses a visual display 120 that may reasonably be construed as a home screen including a text image, and the display transition further comprises rotating the image 180 degrees 121.  Shimura does not explicitly disclose a plurality of icons for media players, messaging, email and internet browsing (e.g. internet explorer, etc.).  However, the examiner takes official notice that a reference teaching icons existed at the time of invention (e.g. Microsoft Windows or similar) and providing such with the apparatus as otherwise disclosed in Shimura would have been obvious to a person having ordinary skill in the art of portable electronics at the time of the invention so as to provide an improved user experience (i.e. Windows has been a near universal user interface for interactions with a computer).  
Claims 30-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shimura (JP 1994-242853) (English translation provided on 06/08/2021) in view of Hisano et al. (US Publication 2006/0034042).
In re Claim 30, Shimura discloses a portable computer configurable among a plurality of display modes including a first display mode (Figure 1) and a second display mode (Figures 4 or 5), the portable computer comprising: at least one processor (i.e. “computer circuit” paragraph 
Shimura does not explicitly disclose an accelerometer. However, providing such is not new.  For example, Hisano discloses an accelerometer (“gravity sensor” paragraphs 0099-0100) configured to: detect an orientation transition from a first orientation mode (See Figures 9-10) to a second orientation mode (See Figures 9-10) of the portable computer at least in part by determining a relative orientation of the display screen 2 with respect to the axis; and output, to the at least one processor responsive to detecting the orientation transition, a detection result to trigger a display transition from a first display mode to a second display mode.  Hisano, paragraphs 0099-0100.  
It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the date of invention to have provided an accelerometer, like that disclosed in Hisano, with the apparatus as otherwise disclosed in Shimura so as to provide for an automatic adjustment of the displayed content without the need for user action.  This would improve the ergonomics of the apparatus.  Shimura does suggest that the display content be inverted based on particular orientations (by use of a switch, paragraph 0012) and is suggestive that a sensor could be used to accomplish this.  Shimura, paragraph 0019 (noting that the “switching means may also be devised so that it operates automatically”).  
In re Claim 31, Shimura discloses the limitations as noted above, but does not explicitly disclose a single axis hinge.  However, Hisano discloses a single display component 156 that is rotatably coupled to a keyboard 154 by a single axis hinge 158.  See Hisano, Figure 13.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the claimed invention to have provided a single axis hinge, like that disclosed in Hisano, with the apparatus as otherwise disclosed in Shimura.  There are particular advantages and disadvantages using a single axis hinge versus a dual axis hinge and ultimately it is merely a matter of design choice.  A single axis hinge would provide a smaller overall footprint and likely reduce the weight of the apparatus.  
In re Claim 32, Hisano also discloses wherein the single-axis hinge 158 is coincident with the axis.  See Hisano, Figure 13.
In re Claim 33, Shimura discloses a base 101 including the keyboard 104 and rotatably coupled to the single display component 102 about a hinge 103.  As noted above, Shimura as modified by Hisano discloses a single axis hinge.  
In re Claim 34, Shimura discloses, responsive to a user input received (or capable thereof) while the portable computer is in the second orientation mode (frame or easel mode as shown in Figures 4 or 5, respectively), the at least one processor (i.e. “computer circuit” 
In re Claim 35, Shimura and Hisano both disclose wherein the relative orientation transition comprises a rotation of the display screen (105 in Shimura; 2 in Hisano) by more than 180 degrees and less than or equal to 320 degrees with respect to the axis.  See Shimura Figure 3, and associated description; See Hisano, Figures 9-10, and associated description. 
In re Claim 36, Shimura discloses wherein the first orientation mode and the first display mode correspond to a laptop mode (Figure 1), and the second orientation mode and the second display mode correspond to an easel mode (Figure 5).  
In re Claim 37, Shimura discloses a visual display 120 that may reasonably be construed as a home screen including a text image, and the display transition further comprises rotating the image 180 degrees 121.  Shimura does not explicitly disclose a plurality of icons for media players, messaging, email and internet browsing (e.g. internet explorer, etc.).  However, the examiner takes official notice that a reference teaching icons existed at the time of invention (e.g. Microsoft Windows or similar) and providing such with the apparatus as otherwise disclosed in Shimura would have been obvious to a person having ordinary skill in the art of portable electronics at the time of the invention so as to provide an improved user experience (i.e. Windows has been a near universal user interface for interactions with a computer).  
In re Claim 38, Shimura as modified by Hisano discloses wherein: the accelerometer (Hisano, paragraphs 0099-0100) is further configured to: detect a second orientation transition from the second orientation mode (Shimura, Figure 5; Hisano, Figure 9) to a third orientation mode (Shimura, Figure 4) at least in part by determining a second relative orientation of the 
In re Claim 39, Shimura discloses a non-transitory computer-readable medium having instructions encoded thereon that, when executed by at least one processor (“computer circuit” paragraph 0012) of a portable computer comprising a display screen 105, a mechanical keyboard 101, 104, and a switch 106, cause the at least one processor to perform a method, the method comprising: 9336775.1Application No.: 16/997,7186 Docket No.: L2039.70001US08 Reply to Office Action of June 8, 2021 receiving, from the switch 106, a first detection result indicating that the display screen has a first relative orientation with respect to a first axis that is parallel to one of a height dimension and a length dimension of the display screen 105; rotating a visual display on the display screen by 180 degrees responsive to receiving the first detection result from the orientation switch 106 (paragraph 0012); receiving, from the switch 106, a second detection result indicating that the display screen has a second relative orientation with respect to a second axis that is perpendicular to the height and length dimensions; rotating the visual display on the display screen by 180 degrees responsive to receiving the second detection 
Shimura does not explicitly disclose an orientation sensor (e.g. a gravity sensor). However, providing such is not new.  For example, Hisano discloses a non-transitory computer-readable medium having instructions encoded thereon that, when executed by at least one processor (paragraph 0021) of a portable computer comprising a display screen 8 and an orientation sensor (“gravity sensor” paragraphs 0099-0100), cause the at least one processor to perform a method, the method comprising: receiving, from the orientation sensor, a first detection result (paragraphs 0099-0100) indicating that the display screen has a first relative orientation with respect to a first axis that is parallel to one of a height dimension and a length dimension of the display screen (i.e. gravity sensor detects rotation of display 2 relative to keyboard 4 beyond 180 degrees as shown in Figure 9); 8493710.1Application No.: 16/997,7186 Docket No.: L2039.70001US08 Amendment dated October 26, 2020 Preliminary Amendment rotating a visual display on the display screen by 180 degrees responsive to receiving the first detection result from the orientation sensor (as shown in Figure 9 and described in paragraphs 0099-0100); receiving, from the orientation sensor, a second detection result indicating that the display screen has a second relative orientation with respect to a second axis that is perpendicular to the height and length dimensions (i.e. gravity sensor detects where the display is located in relation to the center of the earth and thus rotation of the computer from an easel mode as shown in Figure 9 along a second axis similar to as shown in Figure 10 will trigger the processor to invert the display 
It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the date of invention to have provided an orientation sensor, like that disclosed in Hisano, with the apparatus as otherwise disclosed in Shimura so as to provide for an automatic adjustment of the displayed content without the need for user action.  This would improve the ergonomics of the apparatus.  Shimura does suggest that the display content be inverted based on particular orientations (by use of a switch, paragraph 0012) and is suggestive that a sensor could be used to accomplish this.  Shimura, paragraph 0019 (noting that the “switching means may also be devised so that it operates automatically”).  Furthermore, the addition of an accelerometer would account for situations where the computer was rotated/inverted while the hinge was maintained at a particular angle (i.e. switching from easel mode to frame mode and vice versa).  This would ensure that the image was maintained on the display in the correct orientation for a user.  Hisano, paragraph 0100.  
In re Claim 40, Hisano discloses wherein the orientation sensor includes an accelerometer.  Hisano, paragraphs 0099-0100.




Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. Specifically, applicant argues against the combination of Shimura and Hisano (and similarly against the combination of Shimura, Takagi and Hisano) in that Hisano teaches away from such a combination because Hisano discloses a digital/touch keyboard and Shimura discloses a mechanical keyboard.  Applicant’s Arguments, pp. 8-10.  I respectfully disagree.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The mere presence of a touch keyboard does not exclude from a PHOSITA at the time of the claimed invention all that which Hisano discloses.  For instance, Hisano teaches the use of a dual sensing capability where a sensor may be used in a hinge as well as an accelerometer/gravity sensor in either or both of the housings to detect not only instances of hinge rotation but also instances where the entire device is rotated without hinge rotation.  Hisano, paragraphs 0099-0100.  The benefit of this teaching is equally applicable to portable devices whether they have a mechanical keyboard or touch keyboard.  Also, similar problems are experienced whether one is using a touch keyboard or a mechanical keyboard, such as inadvertent inputs when the keyboard is in particular orientations.  Hisano, paragraph 0097; Shimura, paragraphs 0018-0019.  As noted above in the rejections to Claims 21, 30 and 39, there is ample teaching, suggestion and motivation to combine Shimura, Takagi and Hisano to arrive at applicant’s respective claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841